Citation Nr: 0210486	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  99-13 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE


Entitlement to a higher initial (compensable) evaluation for 
service-connected status post cyst removal, left temporal 
area with nerve damage causing pain and numbness (hereinafter 
noted as residuals of impairment of the left temporal nerve).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active service from January 1991 to may 1997.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO), of the 
Department of Veterans Affairs (VA), which granted service 
connection for status post  cyst removal, left temporal area 
with nerve damage causing pain and numbness, evaluated as 
noncompensable, effective from May 1997.  The veteran filed a 
notice of disagreement in April 1999, and after issuance of a 
statement of the case in May 1999, perfected an appeal.

Because the veteran has disagreed with the initial rating 
assigned, the Board has recharacterized the issue as listed 
on the title page.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

When this claim was previously before the Board in January 
2001, it was remanded for further development.  The requested 
development has been completed, and the issues are now ready 
for adjudication.

The veteran testified at a video conference hearing before 
the undersigned in October 1999.  A copy of the transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  All relevant available evidence necessary for resolution 
of the veteran's claim has been obtained by the RO.  There 
has been appropriate notice, and there is no indication of 
additional evidence that could be obtained that would affect 
the outcome as to this issue.

2.  Service-connected status post cyst removal, left temporal 
area is manifested by subjective complaints of numbness and 
pain, exacerbated in cold weather, tingling, and decreased 
light touch in the temporal area of the scar; incomplete 
moderate paralysis is not shown.


CONCLUSION OF LAW


The schedular criteria for a compensable rating for service-
connected status post cyst removal, left temporal area with 
nerve damage causing pain and numbness are not met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.123, 4.124, 4.124a, Diagnostic Codes 8207, 8307, 8407 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was granted for status post  cyst removal, 
left temporal area with nerve damage causing pain and 
numbness, and evaluated as noncompensable, effective from May 
1997.

VA outpatient treatment records submitted by the veteran 
dated in April 1995 to October 1996 show complaints of 
decreased sensation to pinprick in pre-auricular area, and 
migraine headaches.  Specifically, May through October 1995 
VA outpatient notes show surgical removal of the pre 
auricular cyst in May 1995, with wound healing and well 
healed scar.  June 1996 VA outpatient treatment notes show 
complaints of headaches, and numbness.  Physical examination 
revealed a well healed scar on the side of the face in front 
of the left ear.  A request for surgical consultation noted 
that the veteran experienced post surgical numbness at the 
surgical site from which a cyst was removed in May 1995.

June 1996 consultation notes show that the veteran presented 
with complaints of fleeting, sharp pains in the head 
occurring in varying locations, which began one month after 
cyst removal.  It is noted that the temporal artery was 
ligated during the procedure and there was persistent 
numbness to the left temporal scalp thereafter.  The examiner 
noted that there were no reported changes in hearing, vision, 
smell or taste, and no vertigo.  Cranial nerves II to XII 
were noted to be intact, except for subjective numbness to 
the left temporal area.  The veteran's symptoms were noted as 
stable and evaluation by CT scan was not recommended.  
October 1996 progress notes show complaints of a mild 
decrease in sensation from about 1.5 cm anterior to left ear 
and along the left side of head.  

On VA examination in April 1998, past medical history of 
reconstruction of left outer ear secondary to a congenital 
defect, and left preauricular cyst excision were noted.  The 
veteran complained of headaches and residual post-surgical 
numbness behind left ear to about 90 percent feeling there.  
She reported being told that the left temporal artery had 
been pinched or slit during surgery.  She described headaches 
every 3-4 days as a soreness and tenderness to the left side 
of the head.  There were no other neurological symptoms.

On August 1998 VA neurological examination, with noted review 
of the C file, the examiner noted hardly visible well healed 
scars over the auricle on the left side which present no 
appreciable cosmetic or functional deficits, and subjective 
numbness over the left facial and parietal areas.  No 
clinical evidence of neurological or circulatory abnormality 
was otherwise noted, and no evidence of muscle or nerve 
defect was observed.

The veteran reported that since excision of the cyst in her 
left temporal area, she has had numbness in the temporal area 
and in the anterior parietal area of the scalp, with dull 
aching pains about every other day, relieved somewhat with 
Motrin.  Neurological evaluation showed station and gait 
within normal limits.  Cranial nerve examination findings 
were II, III, IV, and XI were within normal limits and intact 
to facial muscle strength testing.  Facial sensory testing 
showed decreased sensation to light tough, and pinprick in 
the left temporal area of the scalp. IX, X, XI and XII, 
voice, gag and swallow were within normal limits.  The tongue 
was midline without deviation.  Motor system was normal with 
no asymmetry, involuntary movements, weakness, or atrophy, 
and muscle tone was within normal limits.  Deep tendon 
reflexes symmetrical and normoactive.  Pain in the sensory 
tracts was intact, and coordination was intact with finger to 
nose testing.  Diagnosis was numbness in the distribution of 
the first branch of the temporal nerve on the left secondary 
to removal of cyst.

In October 1999 video testimony before the Board, the veteran 
testified to sustaining left temporal nerve damage, and 
artery ligation during surgical removal of a cyst.  She 
reported post-surgical symptoms of slight dizziness, 
occasional tingling, problems sleeping on the left side where 
the cyst had been removed, and daily pain of 6 on a scale 
from 1 to 10.  Pain intensified in the winter and during 
sleep at night, and was somewhat relieved with Motrin.  She 
also testified to migraine headaches.

Records of private medical examination dated February 2001, 
show that the veteran complained of intense pains around the 
left ear especially during wintertime rated 7 out of 10 in 
intensity; dizzy spells lasting two or three seconds 
occurring once every week or so; and constant numbness with 
decreased sensations involving the left side of the face and 
the head.

On examination, speech and language were normal.  Cranial 
nerves, facial movements and sensations were noted as normal, 
as were pupils, fundi and extraocular movements.  Visual 
fields were full to confrontation with no nystagmus, and 
tongue and uvula were normal.  Hearing was equal to finger 
rub bilaterally.  There was mild hyperesthesia noted in the 
left periauricular area.  Sensory testing was intact to 
pinprick, light touch, vibration, proprioception and 
temperature throughout.  Reflexes were +2 throughout with 
normal gait.  The examiner's impression was of pain involving 
the left side of the head with mild hyperesthesia, which may 
be related to previous surgery; and vascular headaches, 
likely migraine without aura.  The veteran declined 
recommended medication and evaluation by a clinical 
psychologist.

Consistent with the Board's January 2001 remand, the veteran 
underwent VA neurological examination in October 2001, with 
noted review of the claims file by the examiner.  The veteran 
gave a history of cyst removal in May 1995, with resulting 
numbness since that time.   Neurological examination showed 
decreased light touch in the area of the scar, and a May 1995 
note described left temporal arterial laceration.  The 
veteran reported a toothache-like throbbing, worse in the 
winter, with the left side of her face estimated by her to be 
5% less sensitive than the right side.  Hearing was noted as 
normal, and there was episodic dizziness for a few seconds 
each week.  The veteran also reported taking Ibuprofen every 
two to three days.

Physical examination was normal.  Pupils, disk rotations and 
fields were normal.  Movements of the face, tongue and palate 
were symmetrical and active.  The grin was symmetric.  
Response to sensation for several centimeters around the left 
ear was noted as "different."  There was no anesthesia.  
Neurologic diagnosis was subjective loss to light touch in an 
ill-defined 2-3 inch patch near the left ear, and 
postoperative otoplasty in 1995.  The examiner noted that the 
veteran was neurologically negative, apart from the 
subjective sensory loss.

Analysis

Preliminarily, the Board notes that during the pendency of 
this claim, the Veterans' Claims Assistance Act of 2000 
(VCAA) was signed into law.  This legislation is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The Board observes that the current medical evidence of 
record, including reports of the veteran's VA medical 
examinations and progress notes satisfy the  remands with 
respect to the issue under consideration.  Additionally, the 
Board is satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist under the 
VCAA.  

The Board first remanded the case in January 2001 for re-
examination of the veteran's asserted neurological symptoms, 
and to obtain additional service medical records.  
Additionally, in a detailed January 2001 letter, the veteran 
was advised of the laws and regulations governing the claim, 
the basis for the denial, and what evidence she needs to 
provide and what evidence VA will attempt to obtain for her 
to substantiate the claim.  The Board finds that the evidence 
of record contains sufficient clinical findings in order to 
properly evaluate the veteran's condition.

Thus VA has satisfied its duties to notify and to assist the 
veteran, all relevant evidence has been obtained with regard 
to the claim, and further development and expending of VA's 
resources is unwarranted.  Adjudication of this appeal, 
without remand to the RO for further consideration under the 
new law, poses no risk to the veteran.  In addition, since 
the RO has considered the claim on the merits, the Board may 
do so without prejudice to the veteran.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  See also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (to the same 
effect).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, (2001).  Separate diagnostic codes identify the 
various disabilities.

The veteran has been rated under DC 8207 for paralysis of the 
seventh cranial nerve.  Ratings for the cranial nerves are 
for unilateral involvement; when bilateral, evaluations are 
to be combined, but without the bilateral factor.  Diagnostic 
Code 8207 is dependent upon the relative loss of innervation 
of facial muscles.  If paralysis is complete, a 30 percent 
evaluation is warranted; if incomplete and severe, a 20 
percent evaluation is warranted; and if incomplete and 
moderate, a 10 percent evaluation is warranted.  38 C.F.R. 
Part 4.124a, Diagnostic Code 8207 (2001).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required residuals are not shown.  38 
C.F.R Part 4 § 4.31 (2001).  At the time of an initial 
rating, separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The RO has rated this disability as noncompensable under 38 
C.F.R. § 4.124a, Diagnostic Code 8207, for paralysis of the 
seventh (facial) cranial nerve.  The evidence generally shows 
that the veteran has numbness of the left temporal area as a 
result of the cyst removal, with pain and flare-ups 
especially on cold, windy days.  Neurologic examination of 
the cranial nerves revealed that nerves II through XII were 
intact.  There was no evidence of facial palsy or paralysis, 
and an ill defined 2-3 inch patch near the left ear, and 
subjective sensory loss are noted.

In an October 1999 hearing before the Board, the veteran 
testifed to the effect that she continued to have pain, at 6 
on a scale of 1-10, dizziness, tingling, and problems on the 
left side while sleeping on the left side.  The symptoms were 
off and on, occurring at least three times a week and lasting 
for a few minutes.  The symptoms were alleviated by Motrin.  
The veteran said this condition limited her ability to 
perform normal daily activities, especially at work, and she 
had much anxiety about the dizzy spells while driving or 
working.  

The evidence does not reflect that the veteran has complete 
paralysis of the seventh cranial nerve.  VA examiners in 
April 1998 and August 1998 found intact cranial nerves, and 
noted no abnormalities related to the numbness.  During the 
most recent October 2001 VA examination, she was noted as 
neurologically negative, except for subjective sensory loss.  
Therefore, the Board finds that there is no level of 
paralysis of the seventh cranial nerve, warranting a 
compensable rating under diagnostic code 8207.

The Board has considered other conditions in relation to the 
seventh cranial nerve which are neuritis and neuralgia.  38 
C.F.R. § 4.124a, diagnostic codes 8307, 8407.  Cranial 
neuritis (DC 8307), is characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, and is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to 
severe, incomplete, paralysis.  Since neuritis is rated on 
the same scale as paralysis, given the veteran's symptoms, 
she would still warrant a noncompensable rating under DC 
8307. 

As to DC 8407 for neuralgia, this disorder is characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, again to be rated 
on the same scale, but with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.  While the veteran 
has reported feeling pain in her face, especially during cold 
days, she has already been rated as noncompensable for less 
than moderate incomplete paralysis under DC 8207, and 
therefore it would be of no benefit to her to be assigned a 
rating under DC 8407.  

While the Board has considered the doctrine of benefit of the 
doubt, the record does not provide an approximate balance of 
positive and negative evidence on the merits.  38 U.S.C.A. § 
5107.  Accordingly, based on the evidence above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for a compensable disability rating 
evaluation for this disability.
ORDER

The claim for a higher (compensable) rating, for the service 
connected residuals of impairment of the left temporal nerve, 
is denied.


		
	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

